[J-33-2018]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 54 MAP 2017
                                               :
                      Appellant                :   Appeal from the Order of the Superior
                                               :   Court at No. 693 MDA 2016 dated
                                               :   April 11, 2017 Affirming the Order of
               v.                              :   the Court of Common Pleas of
                                               :   Schuylkill County, Criminal Division, at
                                               :   No. CP-54-CR-0001710-2015 dated
 JOSHUA MICHAEL LUKACH,                        :   April 5, 2016.
                                               :
                      Appellee                 :   SUBMITTED: May 9, 2018


                                         OPINION


JUSTICE DOUGHERTY                                       DECIDED: October 17, 2018
       We granted discretionary review to determine whether appellee Joshua Michael

Lukach, who was subject to a custodial interrogation, clearly and unambiguously invoked

his right to remain silent in accordance with the rule articulated in Berghuis v. Thompkins,

560 U.S. 370 (2010) and, if so, whether physical evidence collected as a result of his

subsequent confession was properly suppressed. We conclude appellee unambiguously

invoked his right to remain silent and was then impermissibly induced into abandoning

that right, rendering his confession coerced and involuntary. As such, both his confession

and the physical evidence collected as a result of that confession were properly

suppressed. Accordingly, we affirm the order of the Superior Court.

                                         I. Background

       At approximately 5:00 a.m. on August 6, 2015, Richard Wojciechowsky, Chief of

Police with the Pottsville Bureau of Police, received a call from another officer requesting
his presence at the scene of a homicide on South 12th Street in Pottsville. N.T. 1/12/16

at 7-8. Upon arrival, Chief Wojciechowsky observed blood on the roadway and was

informed officers had found the body of John Brock (victim) lying in the street in front of

his home. Id. at 8. During their preliminary investigation of the homicide, officers became

aware that appellee and Shavinskin Thomas (Thomas) had been involved in a prior crime

at the victim’s house and those individuals became persons of interest in the homicide

investigation. Id. at 9. Officers reported seeing appellee and Thomas walking together

on Laurel Boulevard between 6:00 a.m. and 6:30 a.m. on the day the victim’s body was

found and Chief Wojciechowsky encountered both individuals at the intersection of 12th

Street and Market Street, which was directly down the road from the scene of the

homicide, at around 11:00 a.m. Id. at 10.

       During a discussion with Chief Wojciechowsky, appellee stated he was in the area

to see what was happening. Id. at 10-11. Appellee further stated he had been with

Thomas for the entire previous evening and they had visited the APlus store on Route 61

around 5:00 a.m. Id. Officers proceeded to the APlus store which provided two still

photographs from their surveillance videos showing the only customers who entered the

store around 5:00 a.m. that day. Id. Neither still photograph showed appellee entering

the store. Id. Later that same day, around 5:00 p.m., Chief Wojciechowsky proceeded

to appellee’s residence, advised his mother of the homicide, and stated he wished to

speak to appellee. Id. at 20. Appellee was not home, but his mother consented to a

search of the property. Id. at 20-21. During the search of the property, officers recovered

box cutters from a toolbox in appellee’s bedroom and a pair of work gloves from the

backyard, both of which were similar to items found at the scene of the homicide. Id. at

21.




                                     [J-33-2018] - 2
         Appellee was detained the next day based on two outstanding warrants and was

taken to an interview room at Pottsville City Hall. Id. at 12. Chief Wojciechowsky turned

on an audio and visual recorder, read appellee his Miranda1 rights, and began to interview

appellee regarding the homicide of the victim. Id. at 13-14. During the initial stages of

the interview, which began at 1:05 p.m., appellee continuously denied being involved in

the homicide. Id. at 16. Subsequent to these initial denials, the following exchange took

place between 1:25 p.m. and 1:30 p.m.:

         CHIEF:       And at some point you have a responsibility to yourself like we
                      talked about but also your family and also your mom.

         APPELLEE: I know.

         CHIEF:       For as much shit as you’ve been in, I’m guessing you haven’t
                      cut her out of your life. You still care there.

         APPELLEE: Yeah a little bit.

         CHIEF:       It’s not perfect right.

         APPELLEE: Yeah. I don’t know just, I’m done talking. I don’t have
                   nothing to talk about.

         CHIEF:       You don’t have to say anything, I told you that you could stop.

         APPELLEE: Ok.

         CHIEF:       Let me explain to you then, alright?

         APPELLEE: [Y]eah.
         CHIEF:       We don’t believe you right now.

         APPELLEE: Uh huh.

         CHIEF:       And we are in the process of getting our stuff back from the
                      lab and we are in the process of interviewing other people who
                      want to give us information. So as that’s being put together
                      and it suggests that you are involved, you lose your right to
                      tell me something different. You lose your right to distance
                      yourself from anything that you weren’t directly involved with.
                      You lose your right to control what happens to you for however
                      many years however long.

1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                         [J-33-2018] - 3
      APPELLEE: Yeah.

      CHIEF:        And I’ve talked to people like this before and they’ve made the
                    wrong choice with not speaking to me and I will tell them
                    everything else that is going to happen to them because we
                    are arresting them and because we have the evidence and
                    they start bawling and they say they want to talk now. And
                    I’m going to tell you that the answer to that is no.

      APPELLEE: Yeah.

      CHIEF:        Because you[’re] a kid from the street and you know how
                    respect works. Respect is me now sitting with you and giving
                    you a chance. You disrespect me by lying and I’m not gonna
                    give you another chance because you are a man now.
      APPELLEE: Yeah.

      CHIEF:        You get one. That’s where we are going from here and that’s
                    how it’s gonna play out. [The time is] 1:30.

                    20 Second Pause (silence)

      CHIEF:        I’m hoping we get a call here pretty soon from the lab about
                    some[ ] of this stuff.

      APPELLEE: Yeah

      CHIEF:        We will wait a couple minutes with you.

      APPELLEE: Alright.

      CHIEF:        And then when they call if they say that stuff is there indicating
                    that you were in the area, or [Thomas], because you said you
                    were with him all night.

      APPELLEE: Yeah.
      CHIEF:        Then at the point, we are not working on any kind of.. We
                    aren’t going to come from the direction of trying to help you
                    anymore.

      APPELLEE: Yeah.

Joint Submission of Transcription of Confession (Confession Transcript) at 16-17

(emphasis added). Chief Wojciechowsky continued talking to appellee regarding testing

at the lab and then left the room for approximately eight minutes. Id. at 18. While Chief

Wojciechowsky was outside the interview room, another officer entered the room, asked



                                     [J-33-2018] - 4
for appellee’s shoes, and appellee complied. Id. Chief Wojciechowsky then re-entered

the room and discussed with appellee the types of evidence that could be found on his

shoes; appellee continued to deny involvement in the homicide. Id. at 18-22.

       Thereafter, at around 1:53 p.m., appellee asked Chief Wojciechowsky if he could

ask him a quick question off camera. Id. at 22. After their off-the-record conversation,

Chief Wojciechowsky turned the camera back on, re-advised appellee of his Miranda

rights, and appellee asked to speak with someone from the Schuylkill County District

Attorney’s Office in regards to whether he could receive a deal in exchange for his

cooperation. Id. at 23-25. Chief Wojciechowsky again turned the camera off and there

was a break in the interview from approximately 2:00 p.m. until 2:22 p.m. when John

Fegley (ADA Fegley) from the District Attorney’s Office arrived. Id. at 26. Appellee was

again advised of his Miranda rights and he subsequently confessed to participating in the

victim’s murder. Id. at 26-52.

       During his confession, appellee stated he used one of the victim’s credit cards to

access an ATM and then placed it in a storm drain. Id. at 44-48. Officers subsequently

recovered the credit card, a pair of sunglasses, a t-shirt, and a hat in a storm drain. N.T.

1/12/16 at 43-44. Based on the confession and the recovery of the credit card, officers

were able to retrieve video which showed appellee accessing an ATM around the time of

the homicide. Id. at 43. Appellee was subsequently arrested and charged with the murder

of the victim and related offenses.

       Prior to trial, appellee filed a motion to suppress any statements made to the police

after he stated, “Yeah. I don’t know just, I’m done talking. I don’t have nothing to talk

about” (hereinafter referred to as “appellee’s invocation” or “his invocation”). The motion

further requested that appellee’s shoes and any other evidence recovered as a result of

those statements, including the items found in the storm drain and the ATM video, also




                                      [J-33-2018] - 5
be suppressed. The suppression court held a hearing on the motion in which it viewed a

video recording of appellee’s invocation and read a transcription of appellee’s full

confession. The court also heard testimony from Chief Wojciechowsky, who testified to

the above facts, and Detective Kirk Becker, who stated he would have retrieved the ATM

video in the normal course of his investigation by contacting the victim’s banks to

determine if any of his accounts had been accessed subsequent to his death. Id. at 45.

The suppression court subsequently filed an opinion and order, granting the motion in

part and denying the motion in part.

       The suppression court first determined “the statements by [appellee] which

followed the words, ‘I’m done talking. I don’t have nothing to talk about,’ are [ ] suppressed

as having been obtained in violation of his Fifth Amendment[2] privilege against self-

incrimination.” Suppression Court Op. 4/5/16 at 34. The court based its suppression of

these statements on its finding appellee unambiguously invoked his right to remain silent

by stating “I’m done talking. I don’t have nothing to talk about[.]” Id. at 34. The court

further suppressed the items found in the storm drain as evidence derivative of the illegally

obtained confession.3 The court found this case to be distinguishable from United States


2 The Fifth Amendment to the United States Constitution states, in relevant part, as
follows: “No person shall … be compelled in any criminal case to be a witness against
himself[.]” U.S. CONST. amend. V.
3 The lower court also suppressed appellee’s shoes, finding the Commonwealth failed to
prove “the police inevitably or ultimately would have obtained the shoes by legal means”
or that appellee “relinquished his shoes by voluntarily consenting to do so[.]” Suppression
Court Op. 4/15/16 at 36-39. Additionally, the lower court declined to suppress the ATM
video as it found Detective Becker’s testimony sufficiently established the video would
have been recovered during the homicide investigation notwithstanding appellee’s
suppressed confession. Id. at 34-35, citing Commonwealth v. Ingram, 814 A.2d 264 (Pa.
Super. 2002) (taint of illegal police activity purged where discovery inevitable). The
suppression of appellee’s shoes and the admissibility of the ATM video are not at issue
in this appeal.



                                       [J-33-2018] - 6
v. Patane, 542 U.S. 630 (2004) (plurality), and Commonwealth v. Abbas, 862 A.2d 606

(Pa. Super. 2004), both of which held derivative physical evidence need not be

suppressed in the absence of an actual coerced statement.           Id. at 41.   Here, the

suppression court held appellee’s confession was coerced as the continuing

interrogation4 by Chief Wojciechowsky was “meant to pressure [appellee] into

relinquishing his right” and “the statements he thereafter made were ‘the product of

compulsion, subtle or otherwise.’” Id., quoting Miranda v. Arizona, 384 U.S. 436, 474

(1966).

       The Commonwealth appealed to the Superior Court pursuant to Pa.R.A.P. 311(d),5

and the suppression court filed an opinion pursuant to Pa.R.A.P. 1925(a), in which it relied

on its previously filed opinion regarding appellee’s suppression motion.               The

Commonwealth argued appellee’s invocation was ambiguous and any violation of his

right to remain silent was cured when appellee was once again read the Miranda warnings

and waived those rights prior to speaking with ADA Fegley. The Commonwealth further

argued the physical evidence obtained as a result of appellee’s voluntary confession

should not have been suppressed because Fifth Amendment violations preclude only the

admissibility of testimonial evidence where no coercion is present. Appellee responded

by arguing the assertion of his right to remain silent was clear and unambiguous and Chief

Wojciechowsky’s continued interrogation became coercive, rendering any further

4 Although Chief Wojciechowsky’s statements to appellee following his invocation did not
constitute direct questioning, such statements are still considered interrogation as they
were “words or actions … that the police should know are reasonably likely to elicit an
incriminating response[.]” Commonwealth v. Briggs, 12 A.3d 291, 322 (Pa. 2011), quoting
Rhode Island v. Innis, 446 U.S. 291, 301 (1980).
5 Pennsylvania Rule of Appellate Procedure 311(d) states, “In a criminal case, under the
circumstances provided by law, the Commonwealth may take an appeal as of right from
an order that does not end the entire case where the Commonwealth certifies in the notice
of appeal that the order will terminate or substantially handicap the prosecution.”
Pa.R.A.P. 311(d).


                                      [J-33-2018] - 7
statements by appellee to be involuntary and, in turn, the derivative physical evidence to

be inadmissible.

         A three-judge panel of the Superior Court affirmed the suppression order.

Commonwealth v. Lukach, 163 A.3d 1003 (Pa. Super. 2017). The panel first concluded

although appellee’s invocation may have been ineloquently phrased, it was “not

qualified[,]” “not ambiguous[,]” “not equivocal[,]” and “would lead a reasonable police

officer, in those circumstances, to understand [it] to be a request to remain silent.” Id. at

1010. The Superior Court further held the continued interrogation of appellee by Chief

Wojciechowsky violated appellee’s Fifth Amendment rights as he failed to scrupulously

honor appellee’s request to remain silent, and appellee’s subsequent waiver of his

Miranda rights before speaking to ADA Fegley did not cure that violation or render his

confession voluntary.6 Id. at 1012-1013. Lastly, the panel held the derivative physical

evidence obtained as a result of appellee’s involuntary confession was properly

suppressed as the Commonwealth failed to provide sufficient grounds demonstrating how

the evidence would have been discovered absent appellee’s confession. Id. at 1014.

         We accepted review to address whether appellee’s invocation was clear and

unambiguous as required by Berghuis, thus necessitating suppression of his confession

and, if so, whether the Superior Court properly affirmed the suppression of the derivative

physical evidence recovered as a result of that confession.7 As both questions ask us to



6The issue of whether appellee’s waiver of his Miranda rights prior to speaking to ADA
Fegley cured any previous violation of his right to remain silent is not before this Court.
7   Specifically, we granted allocatur on the following questions:
         a. As a matter of first impression, did the Pennsylvania Superior Court err
         in holding that a suspect that is subject to custodial interrogation clearly and
         unambiguously invokes his right to remain silent under the standard
         articulated in [Berghuis], where he makes a statement that he does not wish



                                         [J-33-2018] - 8
review an order granting suppression, we “consider only the evidence of the defense and

so much of the evidence for the Commonwealth as remains uncontradicted” when read

in the context of the suppression hearing record as a whole. Commonwealth v. Mistler,

912 A.2d 1265, 1268-69 (Pa. 2006); In the Interest of L.J., 79 A.3d 1073, 1085 (Pa. 2013).

“Where the record supports the suppression court’s factual findings, we are bound by

those facts and may reverse only if the legal conclusions drawn therefrom are in error.”

Commonwealth v. Johnson, 160 A.3d 127, 138 (Pa. 2017) (internal citations omitted).

However, “where the appeal ... turns on allegations of legal error, the suppression court’s

conclusions of law are not binding” as it is this Court’s duty “to determine if the

suppression court properly applied the law to the facts.” Mistler, 912 A.2d at 1269

(internal citations, brackets, and ellipsis omitted). As such, the legal conclusions of the

lower courts are subject to our plenary review. Id.

                             II. Suppression of Confession

       The Commonwealth argues appellee’s invocation was not clear and unambiguous

as required by Berghuis. The Commonwealth contends appellee’s invocation could have

been construed as a general denial of being involved in the murder rather than an

invocation of his right to remain silent since “I’m done talking” was prefaced by “I don’t

know” and qualified by “I don’t have nothing to talk about.”


       to talk, but, qualifies that statement with a statement of “I don’t know” and a
       general assertion of innocence?
       b. Did the Pennsylvania Superior Court commit an error of law when it
       applied the wrong legal standard in affirming suppression of the physical
       evidence found as ‘fruits’ of [appellee’s] confession where there was only a
       violation of the prophylactic rules of Miranda and the confession was not a
       product of coercion?
Commonwealth v. Lukach, 170 A.3d 1064 (Pa. 2017) (per curiam).




                                      [J-33-2018] - 9
         The Commonwealth first supports this contention by comparing two Superior Court

cases decided prior to Berghuis.           See Commonwealth’s Brief at 11-12, citing

Commonwealth v. Boyer, 962 A.2d 1213 (Pa. Super. 2008); Commonwealth v. Russell,

938 A.2d 1082 (Pa. Super. 2007). The Commonwealth contends these cases suggest

an invocation of the right to remain silent is unambiguous only when it is unqualified since

Boyer’s statement, “I don’t want to talk to you” — made immediately after being read his

Miranda warnings and unqualified by any other words — was found to be unambiguous,

while Russell’s statement she did not wish to speak to a particular officer with whom she

was angry was held to be qualified and ambiguous. Also cited by the Commonwealth is

Commonwealth v. Champney, 65 A.3d 386 (Pa. 2013), in which this Court was equally

divided on the question of whether the words “I think” prior to a request for counsel

rendered that request unambiguous.8           The Commonwealth contends this case is

distinguishable from and easier to decide than Champney because the words “I don’t

know” at issue here impart more ambiguity than the words “I think” at issue in Champney.

The Commonwealth further suggests cases from other jurisdictions should guide our

decision since there is no binding precedent from our Court. Commonwealth’s Brief at

14-19, citing Owen v. Florida Dept. of Corrections, 686 F.3d 1181 (11th Cir. 2012) (right

to remain silent not unambiguously asserted where suspect states “I’d rather not talk

about it” and then “I don’t want to talk about it” 30 minutes apart); United States v. Adams,

820 F.3d 317 (8th Cir. 2016) (right to remain silent not unambiguously asserted where

suspect states “Nah, I don’t want to talk, man. I mean, I …”); State v. Cummings, 850
N.W.2d 915 (Wis. 2014) (“I don’t know nothing about this” proclaims innocence while “I

don’t want to talk about this” indicates desire to end questioning).




8   Former Justice Orie Melvin did not participate in the decision.


                                       [J-33-2018] - 10
       The Commonwealth ultimately argues the Superior Court erred by not engaging in

a meaningful discussion of the above cases and instead making a conclusory

determination that appellee’s invocation was an unambiguous assertion of his right to

remain silent. The Commonwealth contends the Superior Court should have compared

appellee’s invocation with the purported invocations made in the above cases and

refrained from crafting a rule that leaves police officers guessing as to whether the “middle

portion” of a qualified invocation is what the suspect actually meant. Commonwealth’s

Brief at 19-20, citing Davis v. United States, 512 U.S. 452, 461 (1994) (mandating an

officer not be forced “to make difficult judgment calls about whether the suspect in fact

wants a lawyer even though he has not said so, with the threat of suppression if they

guess wrong”).

       Appellee responds by arguing his invocation of his right to remain silent was

unequivocal, and the cases cited by the Commonwealth are distinguishable. Appellee

argues Russell is distinguishable because the defendant there qualified her invocation by

stating she did not wish to speak to the arresting officer, whereas here appellee simply

stated, “I’m done talking.” Appellee’s Brief at 11, citing Russell, supra. Appellee further

argues the Commonwealth misconstrues the holding in Cummings as the officers in that

case were questioning the defendant regarding two separate crimes, and this fact

rendered his statements, “I don’t want to talk about this” and “I don’t know nothing about

this” ambiguous since it was unclear whether he wished to stop the questioning altogether

or was asserting innocence as to one of the two crimes. Appellee’s Brief at 12-13, citing

Cummings, 850 N.W.2d at 928.

       Appellee further asserts Adams is distinguishable because the defendant

continued to answer questions after stating, “I don’t want to talk man. I mean, I …”

Appellee’s Brief at 13-14, citing Adams, 820 F.3d at 319-20. Appellee claims in this case,




                                      [J-33-2018] - 11
Chief Wojciechowsky acknowledged he had invoked his right to remain silent by

responding, “You don’t have to say anything, I told you that you could stop,” and appellee

did not re-engage Chief Wojciechowsky in conversation but only replied, “Yeah” to his

continuous “badgering” regarding evidence they had collected. Appellee’s Brief at 9-11,

13-14. Appellee also finds Owen distinguishable because the defendant initiated much

of the questioning by police and his statements, “I’d rather not talk about it” and “I don’t

want to talk about it” were in response to specific questions regarding individual details of

the crime rather than general questions about the crime. Appellee’s Brief at 14-15, citing

Owen, supra. Appellee ultimately contends the exchange between Chief Wojciechowsky

and himself, taken as a whole, shows the invocation of his right to remain silent was

unambiguous, Chief Wojciechowsky was aware of this invocation, and Chief

Wojciechowsky’s continuous “badgering” after the invocation was intended to induce

appellee to abandon his right to remain silent.9 Appellee’s Brief at 9-11, 14-15.

       This Court has previously enunciated, “[t]he principles surrounding Miranda

warnings are [ ] well settled. The prosecution may not use statements stemming from a

custodial interrogation of a defendant unless it demonstrates that he was apprised of his

right against self-incrimination and his right to counsel.” Commonwealth v. Gaul, 912
A.2d 252, 255 (Pa. 2006) (citation omitted).        Appellee does not dispute that Chief

Wojciechowsky apprised him of his Miranda rights prior to the custodial interrogation.

Instead, the lower courts held Chief Wojciechowsky violated appellee’s Fifth Amendment

right to remain silent when he continued to interrogate him following his invocation.




9 Appellee additionally argues Chief Wojciechowsky failed to scrupulously honor the
invocation of his right to remain silent and any subsequent waiver of his Miranda rights
did not cure that violation. However, as stated, this issue is not currently before the Court.
See n.5, supra.


                                      [J-33-2018] - 12
      We have long held “if an individual is given the Miranda warnings and responds

that he wishes to exercise any of those rights, all interrogation must cease.”

Commonwealth v. Mercier, 302 A.2d 337, 339 (Pa. 1973), citing Miranda, 384 U.S. at

474. However, with respect to the Miranda right to have counsel present during a

custodial interrogation, the United States Supreme Court has held courts must make an

“objective inquiry” into determining whether such an invocation was unambiguous by

stating, “if a suspect makes a reference to an attorney that is ambiguous or equivocal in

that a reasonable officer in light of the circumstances would have understood only that

the suspect might be invoking the right to counsel, our precedents do not require the

cessation of questioning.” Davis, 512 U.S. at 459 (emphasis in original). In Berghuis, the

High Court expanded the unambiguous invocation rule to include the Miranda right to

remain silent by finding “there is no principled reason to adopt different standards for

determining when an accused has invoked the Miranda right to remain silent and the

Miranda right to counsel at issue in Davis.”     Berghuis, 560 U.S. at 381.       As aptly

summarized by the Superior Court below,
      the defendant [in Berghuis] was silent during the first two hours and forty-
      five minutes of a three-hour interrogation. Berghuis, [560 U.S. at 374-76].
      He did not state that he wished to remain silent, that he did not want to talk
      to the police, or that he wanted an attorney. Id. However, towards the end
      of the interrogation, a police officer asked defendant whether he prayed to
      God to forgive him for the shooting, to which the defendant responded,
      “Yes.” [Id. at 376]. The defendant refused to sign a written confession and
      argued that his statement to detectives should have been suppressed
      because he had invoked his right to remain silent. Id.

Lukach, 163 A.3d at 1008. In holding Berghuis failed to unambiguously invoke his right

to remain silent, the High Court explained he “did not say that he wanted to remain silent

or that he did not want to talk with the police. Had he made either of these simple,

unambiguous statements, he would have invoked his right to cut off questioning. Here




                                    [J-33-2018] - 13
he did neither, so he did not invoke his right to remain silent.” Berghuis, 560 U.S. at 382

(internal citation and quotation omitted).

       This case is readily distinguishable from Berghuis as appellee did not sit silent like

the defendant in Berghuis, but instead stated he was “done talking.”             Confession

Transcript at 16.    “I’m done talking” is virtually indistinguishable from the “simple,

unambiguous statement[]” of “say[ing] that he wanted to remain silent” referred to by the

Berghuis Court. 560 U.S. at 382. However, we recognize the Commonwealth has argued

appellee rendered his invocation ambiguous by prefacing it with “I don’t know” and

qualifying it with “I don’t have nothing to talk about.” Additionally, we note this Court has

no requisite precedent on this issue as we have only cited Berghuis on two occasions: in

a footnote, see Commonwealth v. Briggs, 12 A.3d 291, 318 n.27 (Pa. 2011), and in a

case in which the Court was equally divided. See Champney, 65 A.3d at 388 n.2 (Opinion

in Support of Affirmance (OISA)), 404 (Opinion in Support of Reversal (OISR)).

Accordingly, we consider the persuasive authorities cited by the Commonwealth and

whether those cases are applicable here before definitively determining whether

appellee’s invocation was an unambiguous invocation of his right to remain silent. 10

       We begin with pre-Berghuis case law from our Superior Court.              In Russell,

Detective Rush of the Pittsburgh Police Department arrested the defendant, read her the

Miranda warnings, and attempted to interrogate her regarding an arson. 938 A.2d at

1085-86. Russell stated she did not want to speak to Detective Rush because she was

angry with him for arresting her and the interrogation ceased. Id. at 1090. Two hours

later, Detective Rush requested that Russell speak with Detective Canofari. Id. Detective

10Many of the decisions discussed below determined whether or not invocations of the
Miranda right to counsel — rather than the Miranda right to remain silent — were
unambiguous. However, as we have noted, the same standards apply for determining
whether or not an invocation of the right to remain silent was unambiguous. See
Berghuis, 560 U.S. at 381.


                                      [J-33-2018] - 14
Canofari re-read the Miranda warnings to Russell and spoke with her about her

background. Id. at 1091. Thereafter, Russell agreed to speak with Detective Canofari

about the fire and subsequently confessed to her role in setting it. Id. The Superior Court

affirmed the trial court’s denial of Russell’s motion to suppress her confession. The panel

held the detectives did not act “coercively in order to force [Russell] into abandoning her

right to remain silent” because “[her] initial assertion of her right to remain silent was

qualified, i.e., she indicated to Detective Rush that she did not wish to speak with him

because she was angry with him for arresting her” and “in accordance with [that] stated

preference, another detective spoke with her and did so in a neutral fashion after

reiterating her Miranda rights.” Id. (emphasis in original).

       A year later, Russell was distinguished by the Superior Court in Boyer. In Boyer,

the defendant was arrested for robbery and taken to the state police barracks for

questioning by Trooper 1 who read him the Miranda warnings. 962 A.2d at 1216. In

response, Boyer stated “I don’t want to talk to you” and Trooper 1 left the interview room.

Id. At the same time, Trooper 2 arrived at the barracks, entered the interview room, and

questioned Boyer without administering Miranda warnings. Id. Boyer subsequently

confessed to Trooper 2 and he was convicted of the robbery. Id. On collateral review,

the Superior Court reversed the PCRA court’s determination Boyer’s trial counsel could

not be found ineffective for failing to assert that the troopers violated Boyer’s right to

remain silent because, based on Russell, Boyer had not invoked that right. Id. at 1217-

18. In doing so, the panel distinguished Russell and rejected the argument that Boyer’s

“refusal to speak with Trooper 1 was not an invocation of his right to remain silent or was

somehow qualified to the extent that Trooper 2 need not have read [Boyer] his rights[,]”

because there was no evidence Boyer “told Trooper 1 he would be willing to speak if

another trooper conducted the interview[,]” as Russell had done. Id. at 1218. The panel




                                      [J-33-2018] - 15
thus held Boyer exercised his right to remain silent and Trooper 2 violated that right by

interrogating him almost immediately thereafter. Id.

       We now review cases from other jurisdictions. In the 11th Circuit case, Owen, the

defendant was arrested on burglary charges and was questioned six times over the next

three weeks regarding a plethora of unrelated crimes. 686 F.3d at 1183-84. During each

session, Owen was advised of his Miranda rights, waived those rights, and expressed a

desire to confess to crimes so long as the police could convince him they had enough

evidence for a conviction. Id. at 1184. Over the course of the first five sessions, Owen

confessed to numerous burglaries, sexual batteries, and other crimes. Id. Police then

obtained Owen’s footprint through court order, compared it to a footprint found at a murder

scene, initiated the sixth interrogation of Owen, and questioned him regarding two

murders. Id. Owen confessed to one murder based on fingerprints found at the scene

and answered questions pertaining to the details of that crime. Id. Officers then described

similarities between the murder Owen confessed to and a second murder in an attempt

to have Owen confess to that murder as well. Id. During questioning, Owen freely

responded to most of the questions asked by police. Id. However, when asked why he

had chosen the particular house where the second murder was committed, Owen

responded, “I’d rather not talk about it” and when asked where he put the bicycle he used,

Owen responded, “I don’t want to talk about it.” Id. at 1185. The Eleventh Circuit Court

of Appeals found no error in the Florida Supreme Court’s determination those statements

by Owen did not constitute an unequivocal invocation of his right to remain silent. Id. at

1194. The Court of Appeals explained the statements were “in response to questions

about very specific details, in the midst of a give-and-take discussion of the evidence

against Owen” and the officers reasonably could have believed Owen’s statements were




                                     [J-33-2018] - 16
not meant to invoke his right to remain silent as “Owen used the pronoun ‘it,’ which could

have referred to the specific detail being asked about.” Id. at 1193-94.

       In Adams, the defendant was arrested for bank robbery, informed of his Miranda

rights, declined to answer questions, and the interrogation was terminated. 820 F.3d at

320. Two weeks later, an FBI agent visited Adams in jail, advised him of his Miranda

rights, and began questioning him. Id. About six minutes into the questioning, Adams

stated “Nah, I don’t want to talk, man. I mean, I…” Id. The FBI agent cut Adams off at

that point and continued to question him, and Adams responded to the questions. Id. at

321. The interview continued for another sixteen minutes, during which Adams stated he

was innocent and that he sold his white Dodge Durango — a vehicle which had been

seen parked at the bank — prior to the robbery. Id. at 321-22. The Eighth Circuit Court

of Appeals affirmed the denial of Adams’s motion to suppress his confession to the FBI

agent, finding “[t]he phrase ‘I mean’ signaled that Adams intended to clarify the statement,

‘I don’t want to talk, man,’ and the statement was therefore ambiguous.” Id. at 323. The

court further found relevant the fact that Adams “continued to talk with [the FBI agent] for

an additional sixteen minutes, never clarifying his earlier statement or otherwise

unequivocally invoking his right to remain silent.” Id.

       In Cummings, the defendant Smith11 was questioned regarding the nonviolent theft

of a van and a series of violent armed robberies. 850 N.W.2d at 922. Milwaukee Police

Detective Guy advised Smith of his Miranda rights and Smith discussed his involvement

in the theft of the van. Id. When Detective Guy began asking Smith questions regarding

the armed robberies, Smith first stated, “I don’t want to talk about this. I don’t know


11 The Supreme Court of Wisconsin consolidated the unrelated cases of Cummings and
another defendant, Smith, as both argued they unequivocally invoked the right to remain
silent during police interrogations. 850 N.W.2d at 917-18. Our review of that decision
refers only to the appeal of Smith.


                                     [J-33-2018] - 17
nothing about this” and later stated, “I’m talking about this uh van. This stolen van. I don’t

know nothing about this stuff. So, I don’t even want to talk about this.” Id. at 922-23.

Detective Guy then returned to the topic of the stolen van, but later began talking about

the armed robberies again to which Smith stated he didn’t “know nothing about no

robbery” and “I don’t rob people.” Id. at 923. Although it was a “close call[,]” the Supreme

Court of Wisconsin affirmed the denial of Smith’s motion to suppress his confession. Id.

at 927. The court explained it was “not clear whether Smith’s statements were intended

to cut off questioning about the robberies, cut off questioning about the minivan, or cut off

questioning entirely” and “while ‘I don’t want to talk about this’ seems to indicate a desire

to cut off questioning, ‘I don’t know nothing about this’ is an exculpatory statement

proclaiming Smith’s innocence” which is “incompatible with a desire to cut off

questioning.” Id. at 928 (emphasis in original).

       Our review reveals these non-binding authorities are factually distinguishable from

the case sub judice. Appellee did not state he would not talk to a particular officer

(Russell), he was not being interrogated regarding multiple crimes (Owen and

Cummings), and he did not continue to engage in a back-and-forth conversation with

police immediately following his invocation (Adams), but instead only responded, “Yeah”

to Chief Wojciechowsky’s commentary during the continuing interrogation. Confession

Transcript at 16-17. We find this case most closely aligns with Boyer — where the

Superior Court found Boyer’s invocation to be unambiguous — as both appellee and

Boyer invoked their right to remain silent but police nevertheless immediately continued

to interrogate them unremittingly. However, we recognize Boyer’s invocation was not

prefaced by “I don’t know” as is the case here.

       Regarding the Commonwealth’s argument “I don’t know” rendered appellee’s

invocation ambiguous, we consider the facts of this case to be analogous to those in




                                      [J-33-2018] - 18
Champney, in which this Court was equally divided.12 In Champney, the defendant was

arrested on robbery charges, placed in county prison, and was represented by Attorney

Frank Cori. 65 A.3d at 393 (OISR). As the police planned on questioning Champney

regarding an unrelated murder, they contacted Frank Cori who assured them he only

represented Champney in the robbery case. Id. As officers were transporting Champney

to a hearing concerning the robbery case, one officer asked Champney if he shot the

murder victim and he replied, “‘I think I should talk to Frank Cori before I make any

statement.’” Id. The officer did not ask any further questions and transcribed Champney’s

statement in a police report. Id. Months later, the same officer met with Champney on

two occasions and Champney made incriminating statements regarding the murder on

both occasions. Id. at 393. On collateral review, the PCRA court found counsel to be

ineffective for failing to challenge the admission of Champney’s statements on the

grounds that he had previously invoked his right to counsel, and granted Champney a

new trial. Id. at 395-96. The Commonwealth appealed the decision to this Court, arguing

Champney’s invocation of his right to remain silent was equivocal because it was

prefaced by “I think[.]” Id. at 399. As a result of this Court’s 3-3 deadlock, the decision

of the PCRA court was affirmed as a matter of law. Id. at 386 (per curiam order).

      In support of the holding Champney unambiguously asserted his right to counsel,

the OISA distinguished the facts of Champney’s situation from those present in the

Supreme Court’s decision in Davis.13 Specifically, the OISA noted Champney “did not

12As stated, Justice Orie Melvin did not participate in the decision. Justice Baer authored
the opinion in support of affirmance (OISA), and was joined by Justice (now-Chief Justice)
Saylor and Justice Todd; Justice Eakin authored the opinion in support of reversal (OISR),
and was joined by then-Chief Justice Castille and Justice McCaffery.
13 During an interrogation concerning a murder, Davis stated, “Maybe I should talk to a
lawyer.” Davis, 512 U.S. at 455. As they were unsure whether that comment constituted
an invocation of his right to counsel, the officers asked Davis whether he was requesting
a lawyer and he responded, “No, I’m not asking for a lawyer[.]” Id. Questioning resumed,



                                     [J-33-2018] - 19
provide a second statement contradicting his initial desire to speak with counsel.” Id. at

388 (OISA). The OISA also declined to equate “I think” with the equivocal term “maybe”

used by Davis. Id. The OISA rejected the idea “that employment of the phrase ‘I think,’

in and of itself renders [Champney’s] statement equivocal, as such term can be

colloquially used to express one’s beliefs and not to suggest that one is pondering or

contemplating an action.” Id. The OISA concluded there was no reason to disturb the

findings of the PCRA court, especially in light of the context in which Champney’s

statement was made. The OISA specifically pointed to the PCRA court’s holding that the

“import of [Champney’s] statement was clear” as it was “a declaration of a desire to

consult with a particular counsel prior to any further interrogation” which followed an

“obvious request for an admission of guilt.”       Id.   The OISR came to the opposite

conclusion, finding the case to be indistinguishable from Davis by stating, “[q]ualifying any

declaration with the words ‘I think’ is simply not the same as asserting an unambiguous

decision. If our Court could examine and characterize the tone, demeanor, emphasis, or

body language of the declarant, we might be allowed to find the sentiment expressed by

Champney was other than ambiguous — but we are not afforded that opportunity.” Id. at

404 (OISR).

       We conclude the OISA in Champney is particularly applicable and persuasive here

for a variety of reasons. First, the phrase “I don’t know” as used by appellee here, in the

context of his exchange with Chief Wojciechowsky, does not render his invocation per se

equivocal because “I don’t know” may have simply been responsive to Chief

Davis made inculpatory statements, he then stated, “I think I want a lawyer before I say
anything else[,]” and the officers ended the interrogation. Id. Although they noted it was
good practice, the High Court declined to adopt a rule requiring police to further question
suspects in an attempt to clarify ambiguous references to counsel. Id. at 461-62. The
Court also declined to adopt a rule requiring questioning to stop when a “suspect might
want a lawyer” and found no reason to disturb the lower court’s finding “Maybe I should
talk to a lawyer” was not a request for counsel. Id. at 462 (emphasis in original).


                                      [J-33-2018] - 20
Wojciechowsky’s prior questioning regarding appellee’s relationship with his mother.

Confession Transcript at 16; see also Champney 65 A.3d at 388 (OISA) (discussing

context of Champney’s statement). Additionally, just like the prefatory phrase “I think,”

the prefatory phrase “I don’t know” does not automatically render any statement that

follows ambiguous. The phrase “I don’t know” can also “be colloquially used to express

one’s beliefs and not to suggest that one is pondering or contemplating an action.” Id.

Further, even if we were to believe that the use of the phrase “I don’t know” suggested

appellee was “contemplating an action[,]” it is logical to conclude the ensuing statement

of “I’m done talking” meant appellee had finished “contemplating” and had definitively

made up his mind. Appellee further evidenced his desire to end the interrogation by telling

Chief Wojciechowsky that he had “nothing to talk about.” Confession Transcript at 16.

Moreover, although we obviously have not had the opportunity to “examine and

characterize the tone, demeanor, emphasis, or body language of the declarant[,]”

Champney, 65 A.3d at 404 (OISR), it is clear the suppression court did have that

opportunity when it viewed the video recording and determined appellee’s invocation was

unambiguous notwithstanding the fact it was prefaced by the phrase “I don’t know.” See

N.T. 1/12/16 at 36-37; Suppression Court Op. 4/5/16 at 41.

       Lastly, we recognize the import of the Davis Court’s declaration that the invocation

of a Miranda right must be clear as police officers should not be required “to make difficult

judgment calls about whether the suspect in fact wants a lawyer even though he has not

said so, with the threat of suppression if they guess wrong.” Davis, 512 U.S. at 461. At

the same time, we observe there was no “difficult judgment call” or “guess” called for in

this case. Appellee stated, “I don’t know just, I’m done talking. I don’t have nothing to

talk about[,]” and Chief Wojciechowsky immediately replied, “You don’t have to say

anything, I told you that you could stop.” Confession Transcript at 16.           Under the




                                      [J-33-2018] - 21
circumstances, there can be no doubt Chief Wojciechowsky understood appellee’s

statement as an invocation of his right to remain silent. Accordingly, we find no reason

to disturb the lower courts’ determination that appellee’s invocation was clear and

unambiguous, and Chief Wojciechowsky violated appellee’s right to remain silent when

the interrogation continued after his invocation. We therefore affirm the suppression of

all statements made by appellee following his invocation.

                  III. Suppression of Derivative Physical Evidence

      We now consider whether the physical evidence recovered by police as a result of

appellee’s confession was properly suppressed.         The Commonwealth argues the

Superior Court, in suppressing the derivative physical evidence under a straightforward

fruits of the poisonous tree analysis, failed to address the United States Supreme Court’s

decision in United States v. Patane, 542 U.S. 630 (2004) (plurality), and its own

subsequent decision in Commonwealth v. Abbas, 862 A.2d 606 (Pa. Super. 2004). The

Commonwealth contends these cases held the fruit of the poisonous tree doctrine does

not apply to physical evidence discovered in reliance on an illegally obtained confession

so long as the confession was made voluntarily and was not coerced.                   The

Commonwealth contends there was no evidence of coercion here as the interrogation

was relatively short, it was conducted in a standard interrogation room, appellee was read

his rights and understood those rights, appellee was not under any apparent physical or

psychological stress, and the interrogation remained cordial and polite throughout.

Commonwealth’s Brief at 24-25, citing Withrow v. Williams, 507 U.S. 680, 693-94 (1993)

(listing factors for determining voluntariness of confession). The Commonwealth insists

that, since the confession was not coerced, the fruits of that confession — the derivative

physical evidence — should not have been suppressed.




                                    [J-33-2018] - 22
       Appellee responds by arguing the derivative physical evidence was properly

suppressed and the controlling law on the issue is United States v. Hubbell, 530 U.S. 27

(2000), which held a Miranda violation raises a presumption of coercion and the privilege

against self-incrimination extends to the exclusion of derivative evidence. Appellee’s Brief

at 26. Appellee contends Patane and Abbas are distinguishable from the case at hand

as they dealt with confessions that were taken in violation of Miranda, but were still

considered voluntary, whereas here, Chief Wojciechowsky used coercive tactics to

illegally force appellee into abandoning his right to remain silent. Id. at 27-29. Appellee

argues the focus for determining whether a confession is voluntary “‘is not whether the

defendant would have confessed without interrogation, but whether the interrogation was

so manipulative or coercive that it deprived the defendant of his ability to make a free and

unconstrained decision to confess.’” Id. at 29, quoting Commonwealth v. Templin, 795
A.2d 959, 966 (Pa. 2002). Appellee argues he was coerced into confessing as Chief

Wojciechowsky continuously made statements regarding the imminent receipt of

information from the lab, even after appellee asked to stop the interview. Id. Appellee

lastly claims the actions of the police in this case were “so abhorrent, that the suppression

of the physical evidence obtained as a result of that confession is required in order to

deter further police misconduct.” Id.

       In Miranda, the United States Supreme Court “concluded that the coercion inherent

in custodial interrogation blurs the line between voluntary and involuntary statements, and

thus heightens the risk that an individual will not be ‘accorded his privilege under the Fifth

Amendment … not to be compelled to incriminate himself.’” Dickerson v. United States,

530 U.S. 428, 435 (2000), quoting Miranda, 384 U.S. at 439. As such, the Court laid

down guidelines which “established that the admissibility in evidence of any statement

given during custodial interrogation of a suspect would depend on whether the police




                                        [J-33-2018] - 23
provided the suspect with [the Miranda] warnings.” Id. Although the High Court had

repeatedly referred to the Miranda warnings as prophylactic, in Dickerson it held those

warnings were constitutionally required. Id. at 444.

      In the wake of Dickerson, the High Court was faced with the question of whether

the failure to provide a suspect with the constitutionally mandated Miranda warnings

required suppression of the derivative physical evidence obtained as a result of “the

suspect’s unwarned but voluntary statements.” Patane, 542 U.S. at 633-34. In Patane,

the defendant was arrested for violating a restraining order. Id. at 635. The arresting

officer attempted to advise Patane of his Miranda rights, but Patane interrupted him and

stated he knew his rights. Id. The officer did not attempt to complete the warnings and

began to ask Patane about a firearm he allegedly owned. Id. Patane eventually admitted

to owning the firearm, it was seized from his home, and he was charged with firearms

offenses. Id. The High Court ultimately decided suppression of the firearm was not

warranted, declining to apply a fruits of the poisonous tree analysis to “mere failures to

give Miranda warnings[.]” Id. at 643. In doing so, the Court held:

      police do not violate a suspect’s constitutional rights (or the Miranda rule)
      by negligent or even deliberate failures to provide the suspect with the full
      panoply of warnings prescribed by Miranda. Potential violations occur, if at
      all, only upon the admission of unwarned statements into evidence at trial.
      And, at that point, the exclusion of unwarned statements is a complete and
      sufficient remedy for any perceived Miranda violation.

      Thus, unlike unreasonable searches under the Fourth Amendment or actual
      violations of the Due Process Clause or the Self-Incrimination Clause, there
      is, with respect to mere failures to warn, nothing to deter. There is therefore
      no reason to apply the fruit of the poisonous tree doctrine[.]

Id. at 641-42 (internal quotations, citations, and ellipsis omitted). Put simply, the High

Court held the taking of an un-Mirandized statement results in the statement’s exclusion

from evidence at trial, but there is no “deterrence-based argument” for suppressing the




                                     [J-33-2018] - 24
fruits of that statement. Id. at 642-43. The Court further recognized, however, that

“exclusion of the physical fruit of actually coerced statements” was required. Id. at 644.

       The facts in this case are clearly distinguishable from the scenario at issue in

Patane. Chief Wojciechowsky did not fail to advise appellee of his Miranda rights, but

instead impermissibly induced him to speak in violation of his right to remain silent, after

he had unambiguously invoked that right. This impermissible inducement rendered

appellee’s subsequent confession involuntary pursuant to our decision in Commonwealth

v. Gibbs, 553 A.2d 409 (Pa. 1989).

       In Gibbs, the defendant was arrested by state police investigating a murder. Id. at

409. Following a trooper advising him of his Miranda rights, Gibbs stated “Maybe I should

talk to a lawyer. What good would it do me to tell you?” Id. The trooper responded, “I

really don’t know what good it would do. The only thing is I would tell the District Attorney

you cooperated for whatever good that would be, but I would have no idea whether it

would help your case or not.” Id. Gibbs then made incriminating statements, which the

trial court declined to suppress.     Id.   Gibbs was convicted of first-degree murder,

sentenced to death, and this Court reversed the trial court’s order denying suppression

and granted Gibbs a new trial. Id. In doing so, the Gibbs Court stated the following:

       [W]e hold that the statement by the authorities to Griggs was an
       impermissible inducement and thereby tainted his admissions. By
       conveying the distinct impression that the district attorney would be told of
       his cooperation in giving a confession on the spot, there occurred an
       inescapable inducement which cannot be condoned under our law. For
       while we recognize that the police have a legitimate responsibility to conduct
       investigations, including interrogations, criminal suspects have a
       constitutional right to make up their own minds as to whether they want
       the Miranda protections. Promises of benefits or special considerations,
       however benign in intent, comprise the sort of persuasion and trickery which
       easily can mislead suspects into giving confessions. The process of
       rendering Miranda warnings should proceed freely without any intruding
       frustration by the police. Only in that fashion can we trust the validity of
       subsequent admissions, for if the initial employment of Miranda is exploited
       illegally, succeeding inculpatory declarations are compromised. Misleading
       statements and promises by the police choke off the legal process at the
       very moment which Miranda was designed to protect.


                                      [J-33-2018] - 25
Id. at 410-411.     Compare with Templin, 795 A.2d at 966 (confession not rendered

involuntary where suspect waived Miranda rights and never attempted to invoke Miranda

rights prior to inducement and confession).

         From our holding in Gibbs, it follows logically that Chief Wojciechowsky coerced

appellee into abandoning his right to remain silent which he had unambiguously and

unequivocally invoked. Although Chief Wojciechowsky did not state he would attempt to

get appellee favorable treatment with the district attorney, he nevertheless induced him

into abandoning his right to remain silent by continuously stating he could only help

appellee if he confessed prior to receiving the results of evidential testing from the lab,

which Chief Wojciechowsky stated would prove that appellee was present at the crime

scene.     See Confession Transcript at 16-17.       During this period of “impermissible

inducement,” see Gibbs, 553 A.2d at 410, Chief Wojciechowsky had another officer take

appellee’s shoes while Chief Wojciechowsky subsequently discussed with appellee the

types of evidence that would be found on his shoes. Id. at 18-21. After more than twenty

minutes of attempted inducements by Chief Wojciechowsky, appellee finally stated he

wished to confess. Id. at 22. As appellee was impermissibly induced into speaking after

he had invoked his right to remain silent, we hold the derivative physical evidence

recovered as a result of his confession was properly suppressed.

         Further, we make clear that, in circumstances where a suspect invokes his or her

Miranda rights and an officer continues the interrogation, suppression of the statement

alone is an inadequate remedy as it would allow officers to ignore a suspect’s invocation

in an attempt to secure physical evidence. The Supreme Court of New Hampshire has

perfectly articulated this point:

         Prosecutors and police officers understand that the consequence of failing
         to abide by Miranda is the suppression of the defendant’s statements. To
         allow the police the freedom to disregard the requirements of Miranda and
         thereby risk losing only the direct product of such action, but not the
         evidence derived from it, would not only not deter future Miranda violations


                                      [J-33-2018] - 26
       but might well tend to encourage them. An officer more concerned with the
       physical fruits of an unlawfully obtained confession than with the confession
       itself might reasonably decide that the benefits of securing admissible
       derivative evidence outweighed the loss of the statements.

State v. Gravel, 601 A.2d 678, 685 (N.H. 1991). We emphasize the Fifth Amendment’s

right against self-incrimination “demands that the government seeking to punish an

individual produce the evidence against him by its own independent labors, rather than

by the cruel, simple expedient of compelling it from his own mouth” and “is fulfilled only

when the person is guaranteed the right to remain silent unless he chooses to speak in

the unfettered exercise of his own will.” Miranda, 384 U.S. at 460 (internal citations

omitted). Allowing the admission of derivative physical evidence under the circumstances

present here would render meaningless the rights the Fifth Amendment is meant to

protect.

                                     IV. Conclusion

       Accordingly, we conclude the suppression court and the Superior Court correctly

held that appellee clearly and unambiguously invoked his right to remain silent when he

stated, “Yeah. I don’t know just, I’m done talking. I don’t have nothing to talk about.”

Furthermore, we find Chief Wojciechowsky impermissibly induced appellee to speak after

he had invoked his right to remain silent, thus rendering his subsequent confession

coerced and involuntary. As such, the derivative physical evidence recovered as a result

of appellee’s confession was also properly suppressed.

       The order of the Superior Court is affirmed and the matter is remanded to the trial

court for further proceedings.

       Jurisdiction relinquished.


Justices Baer, Todd, Donohue, Wecht and Mundy join the opinion.

Chief Justice Saylor files a concurring opinion.



                                     [J-33-2018] - 27